Citation Nr: 0910874	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  07-11 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left leg above-
the-knee amputation on a direct-incurrence basis.

2.  Entitlement to service connection for a chest scar, as 
secondary to vein bypass surgery of the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. White, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1971 to January 
1973.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Togus, Maine.  Thereafter, the claims file was transferred 
back to the Veteran's local RO in Detroit, Michigan.

The Board notes that the Veteran contends he developed 
internal scar tissue in his chest due to a motor vehicle 
accident which occurred in service.  See, e.g., April 2004 
Formal Claim.  The Veteran also contends that the scar tissue 
in his chest caused diminished blood flow to his lower 
extremities, which resulted in a right leg amputation.  See, 
e.g., April 2004 Statement in Support of Claim.  A September 
2004 rating decision denied the Veteran's claims for service 
connection for, inter alia, internal scar tissue, loss of 
circulation to the left lower extremity, and a right leg 
amputation, as residuals of a motor vehicle accident in 
service.  In a March 2006 statement in support of claim, the 
Veteran requested that his claim for service connection be 
reopened, stating that the internal scar tissue "clos[ed] 
off blood vessels to [his] lower extremities," and alleging 
that it had subsequently caused his left leg to require 
amputation as well.  

The adjudication of the September 2006 rating decision on 
appeal does not reflect that the RO considered the September 
2004 rating decision as final as to the claim for service 
connection for left above-the-knee amputation due to internal 
chest scarring from injury in a motor vehicle accident in 
service.  As such, the RO considered the claim de novo.  
Resolving any procedural doubt in the Veteran's favor, the 
Board's adjudication herein also does not attach finality of 
the September 2004 rating decision to the left lower 
extremity amputation issue on appeal.  As such, the Board is 
not required to make a determination, in the first instance, 
as to whether new and material evidence has been received to 
reopen a claim.  In this regard, the Board finds that the 
issue of service connection for a left leg above-the-knee 
amputation as adjudicated herein, is sufficiently distinct 
from the previously denied claim as to not require an 
analysis of whether new and material evidence has been 
received.

In addition, although the September 2006 rating decision 
adjudicated a claim for service connection for a chest scar, 
as secondary to vein bypass surgery of the left leg, the RO 
has not yet adjudicated the Veteran's claim that new and 
material evidence has been received to reopen a claim for 
service connection for right leg amputation claimed as due to 
internal scar tissue of the chest.  Therefore, this issue is 
not properly before the Board, and is referred to the RO for 
appropriate action.

In November 2008 the appellant testified at a BVA hearing 
before the undersigned Veterans Law Judge at the appellant's 
local RO; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  A left leg above-the-knee amputation was initially 
demonstrated years after service and has not been shown by 
the competent clinical evidence of record to be etiologically 
related to the Veteran's military service.

2.  A chest scar has not been shown by the competent clinical 
evidence of record to be etiologically related to, or 
aggravated by, a service-connected disability.


CONCLUSIONS OF LAW

1.  A left leg above-the-knee amputation was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

2.  A chest scar is not proximately due to, or aggravated by, 
a service connected disability.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of an award of benefits sought.

In this case, VA sent a letter to the appellant issued in 
March 2006 which informed him of what evidence was required 
to substantiate a claim for service connection for a leg 
disability on a direct basis, and of his and VA's respective 
duties for obtaining evidence.  Additionally, the March 2006 
letter informed the Veteran as to the law pertaining to the 
assignment of a disability rating and effective date as the 
Court required in Dingess/Hartman.

With regard to the claim for service connection for a chest 
scar, as secondary to vein bypass surgery of the left leg, 
the Board notes that the Veteran has not been provided with 
notice as to what evidence is necessary to substantiate a 
secondary service connection claim.  Such error is presumed 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  To overcome the presumption of prejudice associated 
with a pre-adjudicatory notice error, VA must show that the 
purpose of the notice was not frustrated and that the error 
did not affect the essential fairness of the adjudication.  
Sanders 487 F.3d at 889.  VA may show that the purpose of the 
notice was not frustrated by demonstrating that any defect 
was cured by actual knowledge on the part of the claimant, 
that a reasonable person could be expected to understand from 
the notice what was needed, that a benefit could not have 
been awarded as a matter of law, or perhaps where the 
claimant has stated that he or she has no further evidence to 
submit, or where the record reflects that VA has obtained all 
relevant evidence.

In this instance, the Board finds that the Veteran has had a 
meaningful opportunity to participate in the adjudication of 
this claim such that essential fairness was assured.  A 
review of the evidence of record reveals that the Veteran is 
represented in this appeal, and that the Veteran had actual 
knowledge of the evidence necessary to substantiate a 
secondary service connection claim.  This is demonstrated in 
statements on appeal, including statements from the Veteran's 
representative.  See Overton v. Nicholson, 20 Vet. App. 427, 
438 (2006) (stating that an appellant's representation by 
counsel "is a factor that must be considered when 
determining whether that appellant has been prejudiced by any 
notice error").  In addition, as explained below, the claim 
for service connection for a chest scar, as secondary to vein 
bypass surgery of the left leg cannot be awarded as a matter 
of law, since the Veteran is not service connected for any 
left leg disability.  As such, the Board finds that the 
Veteran has had a meaningful opportunity to participate in 
the adjudication of this claim and that the essential 
fairness of the adjudication has not been affected.  Sanders 
487 F.3d at 889; Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  VCAA notice in this case was accomplished prior to 
the September 2006 rating decision denying the claims.  
Therefore, the Board finds that VA has complied with the 
express requirements of the law as found by the Court in 
Pelegrini.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, and reports of post-
service VA and private treatment and assessment.  The claims 
file also contains the Veteran's statements in support of his 
claims, various lay statements, and a transcript of the 
Veteran's testimony from the November 2008 BVA hearing.

The Board notes that the claims file contains a February 2007 
computer screen print-out reflecting a Social Security 
Administration (SSA) inquiry performed by the RO which shows 
that the Veteran receives SSA benefits, and lists his 
disability onset date as June 28, 1999.  VA has a duty to 
obtain pertinent SSA records when it has actual notice that a 
veteran received SSA benefits.  See Quartuccio v. Principi, 
16 Vet. App. 183, 188 (2002); Voerth v. West, 13 Vet. App. 
117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  The 
claims file does not reflect that the Veteran's SSA 
disability records were requested.

However, in this instance, the Board finds that VA's failure 
to obtain these records is not prejudicial to the Veteran.  
In this regard, the Board notes that the Veteran's disability 
onset date, listed as June 28, 1999, is more than 25 years 
after his separation from active service, and there is no 
indication that the SSA disability records would contain any 
information relevant to the instant claims for service 
connection.  With regard to the claim for service connection 
for a left leg above-the-knee amputation on a direct-
incurrence basis, the Veteran has not alleged that his SSA 
disability records would demonstrate the in-service 
incurrence of any disease or injury with regard to his left 
leg.  Nor has it been alleged that these records would 
contain any information regarding a causal nexus between the 
Veteran's current left leg disability and his military 
service more than 25 years earlier.  Because it has not been 
raised that there is a reasonable possibility that the SSA 
disability records would support the Veteran's claims, the 
Board finds that the failure to obtain such records is not 
prejudicial to the Veteran in this instance.

With regard to the claim for service connection for a chest 
scar, as secondary to vein bypass surgery of the left leg, 
this claim, as will be explained below, is dependent on 
service connection being granted for a left leg disability.  
Therefore, even if the outstanding SSA records contain 
findings with regard to a chest scar, they could not 
substantiate the Veteran's claim for a chest scar on a 
secondary basis because the Veteran is not service-connected 
for any left leg disability, and thus this claim is denied as 
a matter of law.  

The Board also notes that the Veteran's April 2004 statement 
in support of claim reflects that he received treatment at 
the VA medical center in Detroit, Michigan (Detroit VAMC).  
In addition, the claims file contains records from the VA 
medical center in Saginaw, Michigan (Saginaw VAMC) which 
identify treatment at the VA medical center in Ann Arbor, 
Michigan (Ann Arbor VAMC).  The claims file does not reflect 
that the RO has requested records from either of these VA 
medical centers.  Records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
in the constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

However, in this instance, the Board finds that VA's failure 
to obtain these records is not prejudicial to the Veteran.  
In this regard, the evidence of record reflects that the 
additional VA medical records pertain only to treatment of 
the Veteran's left leg, status post amputation surgery.  See, 
e.g., March 2006 VA Medical Record (reflecting treatment at 
the Saginaw VAMC in which records from the Ann Arbor VAMC 
were reviewed in determining a course of treatment for the 
Veteran's left leg, status post amputation); February 2006 VA 
Medical Record (noting treatment at the Ann Arbor VAMC to be 
postoperative to the Veteran's left leg above-the-knee 
amputation).  Therefore, although these records would be 
pertinent in demonstrating a current left leg disability, 
such current disability is conceded, as discussed below.  It 
has not been alleged, nor is it indicated in the evidence of 
record, that these additional VA records would demonstrate 
either the in-service incurrence of a disease or injury 
regarding the Veteran's left leg, or a nexus between the 
Veteran's current left leg disability and his military 
service.  Therefore, the additional VA records would not be 
pertinent to the Veteran's claim for service connection for a 
left leg above-the-knee amputation, as considered on a 
direct-incurrence basis only, and the failure to request such 
records is not prejudicial.

In addition, as already discussed above, the claim for 
service connection for a chest scar, as secondary to vein 
bypass surgery of the left leg, is dependent upon service 
connection being established for a left leg disability.  
Therefore, even if the additional VA medical records contain 
findings with regard to a chest scar, they could not 
substantiate the Veteran's claim for a chest scar on a 
secondary basis, because the Veteran is not service connected 
for any left leg disability.

In addition, the Board notes that certain private medical 
records have been identified, which have not been requested 
by the RO.  An April 2004 VA Form 21-4142, authorization and 
consent to release information to the Department of Veterans 
Affairs (VA Form 21-4142) identifies treatment at the Ingham 
Regional Medical Center in Lansing, Michigan.  The April 2004 
VA Form 21-4142 also identifies treatment obtained at the 
Central Michigan Community Hospital.  In an April 2006 
correspondence, however, the Veteran submitted medical 
records reflecting treatment and surgeries at the Central 
Michigan Community Hospital.  Further, the April 2004 VA Form 
21-4142 states that the treatment obtained at the Ingham 
Regional Medical Center pertained to the amputation of the 
Veteran's right leg.  Therefore these records would not be 
pertinent to the claims instantly before the Board.

There is also a September 20, 1999 private medical record 
from the Central Michigan Community Hospital which identifies 
treatment from private doctors at the MidMichigan Medical 
Center in Clare, Michigan.  This private medical record also 
identifies treatment at a hospital in Grand Rapids, Michigan.  
However, the September 20, 1999 private medical record 
indicates that such treatment was obtained in relation to the 
Veteran's unrelated anal cancer.  Therefore these records 
would not be pertinent to the claims on appeal before the 
Board here.

Ultimately, based on a full review of the claims file, the 
Board finds that the record contains sufficient evidence for 
a decision to be made on these claims, and that a remand to 
obtain additional medical records would unnecessarily delay 
this decision with no resulting benefit to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Finally, the Board acknowledges that the Veteran was not 
afforded a VA examination with regard to the instant claims.  
VA has a duty to provide a VA examination when the record 
lacks sufficient evidence to decide the Veteran's claim, but 
contains evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  See 38 C.F.R. 
§ 3.159(c)(4) (2008); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The Board acknowledges that the Veteran's representative has 
requested that a VA examination be scheduled.  See November 
2008 BVA Hearing Transcript (Tr.) at 8-9.  The Board finds 
that a VA examination is not necessary because the record 
contains sufficient evidence for a decision to be made.  As 
discussed below, even with consideration of demonstration of 
involvement in a motor vehicle accident in service, there is 
no evidence of an event, injury, or disease occurring in 
service with regard to the Veteran's claim for service 
connection for a left leg above-the-knee amputation.  Because 
there is no demonstration of a relevant in-service injury or 
disease, there is nothing to which the Veteran's current left 
leg disability could be attributed.  Therefore, a medical 
nexus opinion regarding this issue is not necessary.  
Further, the Board notes that there is no medical evidence of 
record containing any indication that the Veteran's left leg 
above-the-knee amputation may be associated with his military 
service, despite the Veteran's assertion of an associated 
residual internal chest injury in service from a motor 
vehicle accident.  The Board recognizes that in McLendon the 
Court held that this element establishes a low threshold, and 
that a VA examination can be required based on medical 
evidence which suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits.  
However, even considering the low threshold established here, 
none of the medical evidence of record in this case contains 
any indication at all that the Veteran's left leg above-the-
knee amputation might be associated with his service.  
Therefore, no VA examination is required on this basis.

Further, as already stated above, the claim for a chest scar, 
as secondary to vein bypass surgery of the left leg is being 
denied because there is no service-connected left leg 
disability to which a chest scar can be attributed.  
Therefore, an examination to provide an opinion on any 
relationship between a chest scar and the Veteran's left leg 
disability would not be relevant, as this claim is denied as 
a matter of law.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to these claims.  Essentially, all available 
evidence that could substantiate these claims has been 
obtained.

Legal Criteria and Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  If there is no evidence of a chronic 
condition during service, or during an applicable presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. § 
3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

Service connection may be granted for disability which is 
proximately due to, the result of, or aggravated by, a 
service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2008).  Any additional disability resulting from 
the aggravation of a non-service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a), to the extent of such 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Establishing service connection on a secondary basis 
requires (1) evidence of a current disability for which 
secondary service connection is sought; (2) a disability for 
which service connection has been established; and (3) 
competent evidence of a nexus between the two.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
a veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).

Entitlement to service connection for a left leg above-the-
knee amputation on a direct-incurrence basis.

With regard to the claim for service connection for a left 
leg above-the-knee amputation, the Board finds that the first 
element of a service connection claim, that of a current 
disability, has been met.  In this regard, the Board notes 
that the claims file contains medical records from the 
Saginaw VAMC which demonstrate that the Veteran underwent a 
left leg above-the-knee amputation, and reflect extensive 
treatment for such disability.  See, e.g., February 2006 VA 
Medical Record (diagnosing "status post left above the knee 
amputation, resulting in open wound; healed, overall 
condition improved"); March 2006 VA Medical Record.

With regard to the in-service incurrence of an injury or 
disease, the Board notes that the Veteran's April 1970 pre-
induction examination found his lower extremities to be 
normal upon clinical evaluation.  The corresponding April 
1970 report of medical history shows that the Veteran did not 
complain of swollen or painful joints, cramps in his legs, 
arthritis or rheumatism, or bone, joint, or other deformity 
at that time.  In the April 1970 report of medical history, 
the Veteran did indicate that he had experienced "trick" or 
locked knee.  The physician's summary section of that report 
notes that the Veteran had a history of a knee injury, 
however no description of such injury is included.  The Board 
notes that the Veteran's pre-induction examination was 
performed more than 10 months prior to his induction into 
service, and that the mention of a historic knee injury in 
the corresponding report of medical history would necessarily 
refer to an injury sustained prior to service.  Therefore, 
mention of this pre-service knee injury cannot be said to 
demonstrate the in-service incurrence of an injury or 
disease.

The Veteran's service treatment records also include a 
January 1972 entry in a chronological record of medical care 
which notes that the Veteran complained of pain in both of 
his knees at that time.  Upon examination, possible bilateral 
chondromalacia patella was noted, however no definitive 
diagnosis was made and no injury that may have caused the 
Veteran's complaints of knee pain was described.  Further, no 
complaints with regard to the Veteran's knees are reflected 
in the September 1972 examination upon separation from 
service, and the report of medical examination noted a normal 
clinical evaluation of the Veteran's lower extremities at 
that time.

The Veteran's service treatment records also include a 
September 1971 request for X-rays of the Veteran's upper 
thoracic spine, left ribs and shoulder, and skull, listing 
"truck accident - abrasions" as the pertinent clinical 
history.  X-rays of these sites came back negative, and there 
is no indication in this request for X-rays that the Veteran 
may have had an internal chest injury, or that he injured his 
left leg, in the truck accident.

The Board notes that the Veteran does not allege any in-
service injury specifically of his left leg.  Rather, the 
Veteran's statements and testimony in support of his claim, 
as well as the lay statements submitted, contend that the 
Veteran's left leg above-the-knee amputation was caused by 
internal scar tissue that developed in his chest, and that 
such internal scar tissue was the result of the truck 
accident that appears to be identified in the September 1971 
request for X-rays.  However, as noted above, the service 
treatment reports are negative for any findings as to any 
internal chest injury to which internal scarring may be 
attributed.  Indeed, other than the veteran's statements in 
this regard as to what he was told was suspected by a 
physician, the record does not contain any evidence 
suggesting his current left below-the-knee amputation is due 
to any chest injury in service, or any other incident of 
service.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) 
(finding that the connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered through a layman's sensibilities, is too attenuated 
and inherently unreliable to constitute medical evidence).

Indeed, the Board notes that none of the post-service medical 
evidence of record suggests the in-service incurrence of any 
injury or disease regarding the Veteran's left leg.  The 
medical records from the Saginaw VAMC discuss treatment with 
regard to the Veteran's left leg above-the-knee amputation, 
but do not allege any in-service incident to which such 
disability might be attributed.  The records submitted by the 
Veteran from the Central Michigan Community Hospital are from 
September 1999 to October 1999, before his bilateral leg 
amputations.  Although these records reflect treatment and 
surgeries for bilateral femoral artery occlusion, the records 
do not point to any injury or disease incurred during the 
Veteran's military service.  

Further, the Board finds that no continuity of symptomatology 
with regard to the Veteran's left leg disability has been 
demonstrated by the evidence of record.  The earliest post-
service evidence discussing any left leg disability is 
contained in the September 1999 private medical records 
noting bilateral femoral artery occlusion.  See, e.g., 
September 20, 1999 Private Medical Record.  The earliest 
evidence of record referring to the Veteran's left leg above-
the-knee amputation is seen in the February 2006 VA medical 
record from the Saginaw VAMC.

As there is no medical evidence of record which asserts any 
causal nexus between the Veteran's left leg above-the-knee 
amputation and his military service over 30 years prior to 
such amputation, the Board finds that the claim for service 
connection for a left leg above-the-knee amputation on a 
direct-incurrence basis must be denied.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
left leg above-the-knee amputation on a direct-incurrence 
basis.  Accordingly, the benefit of the doubt doctrine is not 
for application in this case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Entitlement to service connection for a chest scar, as 
secondary to vein bypass surgery of the left leg.

As noted above, in order to establish service connection for 
a claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Board notes that there was an amendment to the provisions 
of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection may be made.  
This had not been VA's practice, which suggests that the 
change amounts to a substantive change.  Given what appear to 
be substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which favors the Veteran.

However, the fact that the Veteran has not been service 
connected for any left leg disability means that service 
connection for a chest scar, as secondary to vein bypass 
surgery of the left leg, cannot be granted.  A chest scar 
cannot be linked to the Veteran's service or a service-
connected disability - via his vein bypass surgery of the 
left leg.  38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  
That is to say, the elimination of one relationship to 
service, as the supposed precipitant, necessarily also 
eliminates all associated residual conditions.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (stating that "a 
veteran seeking disability benefits must establish the 
existence of a disability [and] a connection between the 
veteran's service and the disability").  Service connection 
has not been established for any disability here.  As such, 
the Board concludes that the Veteran is not entitled to a 
grant of service connection for a chest scar, as secondary to 
vein bypass surgery of the left leg, as a matter of law.  The 
United States Court of Veterans Appeals has held that in 
cases in which the law and not the evidence is dispositive, a 
claim for entitlement to VA benefits should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).  


ORDER

Entitlement to service connection for a left leg above-the-
knee amputation on a direct-incurrence basis is denied.

Entitlement to service connection for a chest scar, as 
secondary to vein bypass surgery of the left leg is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


